Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 6, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner, disqualifying claimant from receiving benefits because he lost his employment through misconduct in connection therewith. The decision appealed from is supported by substantial evidence and must be affirmed (cf. Matter of Palko [Catherwood], 29 AD2d 600). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.